2022 UT App 84



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                            Appellee,
                               v.
                         JOSEPH ALARID,
                           Appellant.

                             Opinion
                        No. 20200728-CA
                        Filed June 30, 2022

           Third District Court, Salt Lake Department
               The Honorable Amber M. Mettler
                          No. 181903147

             Sarah J. Carlquist, Attorney for Appellant
         Sean D. Reyes and William M. Hains, Attorneys
                         for Appellee

   JUDGE RYAN D. TENNEY authored this Opinion, in which
JUDGES GREGORY K. ORME and DAVID N. MORTENSEN concurred.

TENNEY, Judge:

¶1     At the close of a two-day trial, a jury convicted Joseph
Alarid of one count of aggravated sexual abuse of a child for
touching the breasts of his stepdaughter (Stepdaughter). Alarid
now asks us to reverse this conviction for either of two reasons.
First, Alarid argues that he received ineffective assistance of
counsel when his trial attorneys (collectively, Counsel) approved
jury instructions that, in his view, failed to properly instruct the
jury regarding the unanimity requirement. Second, Alarid argues
that he received ineffective assistance when Counsel did not
object to certain statements the prosecutor made during closing
argument.
                           State v. Alarid


¶2     We disagree with Alarid on both fronts. First, the
instructions correctly informed the jury of the unanimity
requirement, so Counsel did not perform deficiently by
approving them. And second, while we are troubled by the
statements made during closing argument, we conclude that
Alarid was not prejudiced by them because there is no reasonable
probability that the statements affected the outcome of the trial.
We accordingly affirm Alarid’s conviction.


                        BACKGROUND1

                    Charges and Trial Testimony

¶3    Along with her mother (Mother) and brothers,
Stepdaughter moved in with Joseph Alarid when she was four
years old. Stepdaughter lived with Alarid until she was
seventeen, at which point she moved out to live with her
grandmother.

¶4     A few months after she moved out, Stepdaughter told both
her grandmother and then Mother that Alarid had sexually
abused her during her childhood and adolescence. Stepdaughter
soon made the same allegations to police. Based on her
allegations, the State charged Alarid with three counts of rape of
a child (Counts I–III), one count of aggravated sexual abuse of a
child (Count IV), and one count of sodomy on a child (Count V).

¶5    The case later went to trial. There, Stepdaughter testified
about various instances in which Alarid allegedly abused her.
With respect to Counts I–III and V, Stepdaughter testified that
Alarid had raped and sodomized her over the course of several




1. “On appeal from a criminal conviction, we recite the facts from
the record in the light most favorable to the jury’s verdict.” State
v. Anh Tuan Pham, 2015 UT App 233, ¶ 2, 359 P.3d 1284.


 20200728-CA                     2                2022 UT App 84
                           State v. Alarid


years. According to Stepdaughter, these acts happened “[t]oo
many” times to count.

¶6     For reasons explained in more detail below, this appeal
largely turns on the allegations underlying Count IV. As noted,
Count IV charged Alarid with aggravated sexual abuse of a child.
By statute, Alarid would have been guilty of this offense if he
touched Stepdaughter’s “anus, buttocks, pubic area, . . . genitalia,”
or “breast[s]” “with the intent to arouse or gratify the sexual
desire of any individual regardless of the sex of any participant”
and he also satisfied any one of ten statutory aggravators. Utah
Code Ann. § 76-5-404.1(2), (4) (LexisNexis Supp. 2021).2

¶7     On this front, Stepdaughter testified that Alarid had “stuck
his hand down [her] pants and started fingering [her]” when she
was five years old while she was sleeping next to him in the bed
he shared with Mother. Stepdaughter testified that similar abuse
“happened frequently” and that it often happened after Alarid
had taken Mother to work. In addition, Stepdaughter testified that
after she “started developing,” Alarid “would touch [her] boobs
and make comments about [her] boobs.” Stepdaughter testified
that while, she was showering, Alarid would “pick the lock” to
the bathroom and “sometimes just stare at [her] or other times he
would make comments about [her] entire body,” and that he
sometimes would “touch [her] butt or [her] vagina or [her]
boobs.”

¶8     In addition to Stepdaughter’s testimony, Mother testified
about a particular incident in which she remembered Alarid
“grabbing [Stepdaughter’s] boob and saying something [like],
‘Whoa, you’re getting big,’ or something to that effect,” while the
three of them were “by the kitchen table.” When Counsel pressed
Mother on her memory of this event, Mother insisted that she
“remember[ed] him touching” Stepdaughter’s breasts.



2. Because there have been no material changes to the relevant
statutory provisions, we cite the current version of the Utah Code.


 20200728-CA                     3                2022 UT App 84
                           State v. Alarid


¶9      After the State rested, Counsel presented the defense’s
case, which largely focused on testimony from two of Alarid’s
daughters and Alarid’s sister-in-law. These witnesses each
testified that Alarid was a good person, that they felt comfortable
with him being around their children, and that they thought
Stepdaughter was an untruthful person. Each also testified that
she never saw Alarid physically abuse anyone and that she never
suspected him of sexually abusing anyone either.

¶10 During the State’s cross-examination of one of Alarid’s
daughters (Daughter), the prosecutor pressed Daughter about
having “talked to [her] dad about this case” while he was
incarcerated. In response, Daughter insisted that Alarid had
“asked [her] to tell the truth” and that he had not “told [her] what
to say.”

                     Relevant Jury Instructions

¶11 In an initial jury instruction, the district court instructed
jurors that they were “bound by [their] oath to follow the
instructions,” that “[a]ll the instructions are important,” and that
jurors “should consider them as a whole.” In another instruction,
the court instructed jurors that “[w]hen the lawyers give their
closing arguments,” jurors should “keep in mind that they are
advocating their views of the case.” The court further instructed
jurors that “[w]hat [the lawyers] say during their closing
arguments is not evidence.” And the court also instructed jurors
that they “must base [their] decision only on the evidence that
[they] saw and heard here in court.”

¶12 The court also gave Instruction 47, which was entitled
“Jury Unanimity on Each Allegation.” There, the court instructed
jurors that “[t]he State must prove each and every element of each
allegation beyond a reasonable doubt,” that “[t]he verdict must
represent the considered judgment of each juror,” and that the
“verdict must be unanimous.” More particularly, the court
instructed jurors that “[e]ach juror must also unanimously agree
[on] the specific instance underlying each allegation or count.”



 20200728-CA                     4                2022 UT App 84
                           State v. Alarid


¶13 With respect to the charges as a whole, Instruction 46 then
informed jurors that “[f]or each offense, the verdict form will have
two blanks—one for ‘guilty’ and the other for ‘not guilty.’” Jurors
were instructed that the foreperson would “fill in the appropriate
blank to reflect the jury’s unanimous decision.”

¶14 As for the elements, Instruction 39 defined the elements for
Count IV. There, jurors were instructed that to convict on that
count, they must “find beyond a reasonable doubt each of the
following elements,” and among the listed elements was that,
“with the intent to . . . [a]rouse or gratify the sexual desire of any
person,” Alarid “[i]ntentionally, knowingly, or recklessly: (a)
[t]ouched the anus, buttocks, or genitals of [Stepdaughter], even
if accomplished through clothing,” or “(b) [t]ouched the breast of
[Stepdaughter], even if accomplished through clothing.”

¶15 In Instruction 46, jurors were also instructed: “If—and only
if—you determine beyond a reasonable doubt that [Alarid]
committed Aggravated Sexual Abuse of a Child (Count 4), you
must complete the Special Verdict Form.” And jurors were further
instructed: “On the special verdict form, only check a box if you,
as the jury, unanimously find that the prosecution has proven that
factor beyond a reasonable doubt. Do not check a box if the
prosecution has failed to prove that factor beyond a reasonable
doubt.” (Emphasis in original.)

¶16 The jury was then given a separate document entitled
“Special Verdict Count 4.” That form stated:

       We, the jurors in the above case, have found the
       defendant, JOSEPH ALARID, guilty of Aggravated
       Sexual Abuse of a Child as charged in Count 4. We
       also unanimously find the following beyond a
       reasonable doubt (check all that apply):

              □ The defendant touched the anus of
              [Stepdaughter]




 20200728-CA                      5                2022 UT App 84
                           State v. Alarid


              □ The defendant touched the genitals of
              [Stepdaughter]

              □ The defendant touched the breasts of
              [Stepdaughter]

              □ The defendant touched the buttocks of
              [Stepdaughter].

                        Closing Arguments

¶17 During closing argument, the prosecutor summarized the
evidence that supported the State’s case. While doing so, the
prosecutor walked through each of the charges and then
summarized the factual basis for each.

¶18 With respect to Count IV, the prosecutor explained that the
jury had heard “that [Alarid] touched [Stepdaughter] all over her
body,” including that he’d “forced his fingers into her little 5-year
old vagina,” that he’d “touched her butt, . . . touched her breasts
in the shower,” and that Mother “saw him touch her breasts
through . . . clothing.” Turning to the special verdict form, the
prosecutor explained to the jury that “what the special verdict
form lays out for you is you have to agree unanimously on one or
more of these points, and it’s going to say check all that apply.”
The prosecutor further explained that “[y]ou have to be
unanimous on each one of these. You can pick one, you can pick
all of them, just make sure you’re unanimous.” And the
prosecutor then remarked that the jury had “heard multiple
different allegations” and that jurors were “going to have to pick
one or multiple but that’s going to be on [the] verdict form.”

¶19 Responding to the defense’s evidence, the prosecutor
briefly addressed the testimony from Alarid’s witnesses. Of note,
the prosecutor referred to Daughter as “the co-conspirator that
has been with [Alarid] lockstep through this whole thing,” and
the prosecutor claimed that Alarid had “talked to [Daughter] and
told her what he wants her to say.” Although there had been no



 20200728-CA                     6                2022 UT App 84
                          State v. Alarid


trial testimony supporting the assertion that Alarid had “told
[Daughter] what he wants her to say,” Counsel did not object to
this statement or otherwise respond to it during the defense’s
closing argument.

                              Verdict

¶20 After deliberating for over eight hours, the jury informed
the judge that it could not “come to an agreement of verdict on 4
of the charges.” The court then provided a “supplemental
instruction” to the jury stating, “Please complete the verdict form
as to the count where you have reached a unanimous verdict.”
The jury did, returning both the verdict and special verdict forms.
On the verdict form, the jury indicated that it had found Alarid
guilty of Count IV. And on the special verdict form, the jury
checked the box indicating that it had unanimously found
“beyond a reasonable doubt” that Alarid had “touched the breasts
of [Stepdaughter].”

                        New Trial Motion

¶21 Through Counsel, Alarid later filed a motion for a new
trial, arguing that the jury instructions erroneously failed to
require unanimity as to “which specific act supported Count 4.”
Alarid argued that this error was magnified because “the State did
not identify which alleged touch related to Count 4” and had
“erroneously argued” during closing argument that several
different instances “could be used to convict.”

¶22 The district court denied the motion, concluding that it was
“not at all clear” that “any error, or even irregularity, occurred
here” because the instructions had provided that “[e]ach juror
must . . . unanimously agree on the specific instances underlying
each allegation or count.” It also “struggle[d] to see how” Alarid
was prejudiced by any error. But the court ultimately concluded
that it “need not definitively resolve” these questions “or decide
the merits of [Alarid’s] motion.” This was so because Counsel had
“finalized” and “stipulated” to the instructions with the



 20200728-CA                    7                2022 UT App 84
                           State v. Alarid


prosecutor. (Emphasis omitted.) Because of this, the court
concluded that Alarid had “waived” any claim relating to those
instructions.

¶23 Alarid was later sentenced to a prison term of six years to
life. He timely appealed.


             ISSUES AND STANDARD OF REVIEW

¶24 Alarid claims that he received ineffective assistance of
counsel on two fronts. First, he argues that he received ineffective
assistance when Counsel stipulated to the jury instructions. In
Alarid’s view, those instructions failed to adequately instruct the
jury regarding the Utah Constitution’s unanimity requirement.
Second, Alarid argues that he received ineffective assistance when
Counsel failed to challenge the prosecutor’s statements about
Daughter during closing argument. In Alarid’s view, those
statements amounted to prosecutorial misconduct. “When a claim
of ineffective assistance of counsel is raised for the first time on
appeal, there is no lower court ruling to review and we must
decide whether the defendant was deprived of the effective
assistance of counsel as a matter of law.” State v. Alires, 2019 UT
App 206, ¶ 15, 455 P.3d 636 (quotation simplified).


                            ANALYSIS

¶25 Alarid raises two ineffective assistance of counsel claims.
To prevail on either, Alarid “must show that (1) trial counsel
rendered deficient performance which fell below an objective
standard of reasonable professional judgment, and (2) counsel’s
deficient performance prejudiced him.” State v. Selzer, 2013 UT
App 3, ¶ 16, 294 P.3d 617 (quotation simplified).

¶26 To establish deficient performance, Alarid “must show that
trial counsel’s representation fell below an objective standard of
reasonableness when measured against prevailing professional
norms.” Honie v. State, 2014 UT 19, ¶ 32, 342 P.3d 182 (quotation


 20200728-CA                     8                2022 UT App 84
                           State v. Alarid


simplified). To the extent that his claim turns on Counsel’s failure
to object to an alleged error, we view the matter “in context and
determine whether correcting the error was sufficiently important
under the circumstances that failure to do so was objectively
unreasonable—i.e., a battle that competent counsel would have
fought.” State v. Ray, 2020 UT 12, ¶ 32, 469 P.3d 871. To establish
prejudice, Alarid must then “present sufficient evidence to
support a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different.” State v. Eyre, 2021 UT 45, ¶ 31, 500 P.3d 776
(quotation simplified). “Because failure to establish either prong
of the test is fatal to an ineffective assistance of counsel claim, we
are free to address [Alarid’s] claims under either prong.” Honie,
2014 UT 19, ¶ 31.

                        I. Jury Instructions

¶27 Alarid first argues that the jury instructions, “read as a
whole, failed to adequately instruct the jury that it had to be
unanimous with respect to each specific act, i.e., unanimous with
respect to each specific touch, before it could convict” on Count
IV. (Emphasis in original.) Because of this, Alarid argues that he
received ineffective assistance when Counsel stipulated to those
instructions. Contrary to Alarid’s contention, however, we believe
that the instructions correctly conveyed the unanimity
requirement to the jury. Counsel could accordingly have
reasonably decided to stipulate to them and was not deficient in
doing so.

¶28 “The right to a unanimous verdict in criminal cases is
guaranteed by Article I, Section 10 of the Utah Constitution,”
which “requires unanimity as to each count of each distinct crime
charged by the prosecution and submitted to the jury for decision.”
State v. Alires, 2019 UT App 206, ¶ 18, 455 P.3d 636 (emphasis in
original, quotation otherwise simplified); see also State v. Saunders,
1999 UT 59, ¶ 60, 992 P.2d 951 (explaining that jurors must
unanimously agree “as to [the] specific crime and as to each
element of the crime”).



 20200728-CA                      9                2022 UT App 84
                           State v. Alarid


¶29 A jury need not be unanimous as to the “alternative factual
theories (or methods or modes) of committing a crime.” Alires,
2019 UT App 206, ¶ 20 (emphasis omitted). But if a statute is
written such that separate acts would each “constitute[] a distinct
criminal offense,” id. ¶ 21, the jury must unanimously agree as to
the “actus reus element of the crime,” id. ¶ 20. In such a case, it is
“critical” that the jury be instructed that it “must agree as to which
criminal acts occurred,” lest the unanimity requirement be
violated. Id. ¶ 23.

¶30 In Alires, we considered this requirement in a case
involving the same offense at issue here: aggravated sexual abuse
of a child. See id. ¶ 1. There, we held that defense counsel
performed deficiently by not objecting when the jury was “never
instructed that it must unanimously agree that [the defendant]
committed the same unlawful act to convict on any given count.”
Id. ¶ 23 (emphasis added). The instructions in that case were
infirm, we explained, because the jurors could have convicted the
defendant even if they “completely disagreed on which acts
occurred or which acts were illegal.” Id.

¶31 Alarid claims that the instructions in this case suffer from
the same infirmity, and from this alleged infirmity, he claims that
Counsel was ineffective for not challenging them. We disagree.
Unlike the jurors in Alires, the jurors in this case were instructed
that they must unanimously agree as to a particular act before
convicting Alarid of Count IV. This occurred in Instruction 47,
which instructed that “[e]ach juror must also unanimously agree on
the specific instance underlying each allegation or count.”
(Emphases added.) This instruction therefore gave the jurors in
this case the very directive that was missing in Alires.

¶32 For this reason, this case is also dissimilar to State v. Baugh,
2022 UT App 3, 504 P.3d 171, petition for cert. filed, Mar. 16, 2022
(No. 20220272), a case that Alarid relied on in supplemental
authority and during oral argument. In Baugh, the defendant was
charged with two counts of aggravated sexual abuse of a child, id.
¶ 1, and, as in Alires, “nothing in th[e] case conclusively linked the



 20200728-CA                     10                2022 UT App 84
                           State v. Alarid


allegations to the counts listed in the instructions,” id. ¶ 17.
Because there was no “link” between each charged count and a
“particular act,” we concluded that the defendant’s right to a
unanimous jury was violated because “we [could not] know
which one of the three instances of alleged abuse . . . was the one
for which the jury convicted him.” Id.

¶33 Alarid contends that there was a similar problem here—
that “[n]othing in Instruction 47 or the other instructions would
have led the jury to conclude that ‘specific instance’ meant specific
act or specific touch” because the special verdict form did not
identify “which breast touch occurred” and because the term
“specific instance” wasn’t defined. (Emphasis omitted.) But again,
Instruction 47 told jurors that they must “unanimously agree on
the specific instance underlying each allegation or count.”
(Emphases added.) “Instance” commonly means “a particular
situation, event, or fact.”3 And “specific” means “relating to one
thing and not others,”4 or being “restricted to a particular
individual, situation, relation, or effect.”5 In light of these
understood meanings for these common terms, we are confident
that the jury would have understood Instruction 47’s reference to
a “specific instance” as requiring jurors to unanimously agree on
a single touching to convict Alarid of Count IV.




3. Instance, Cambridge Dictionary, https://dictionary.cambridge.o
rg/us/dictionary/english/instance [https://perma.cc/M7TY-UBUA];
see also Instance, Merriam-Webster, https://www.merriam-
webster.com/dictionary/instance [https://perma.cc/C5BW-TH2U]
(defining “instance” as “a step, stage, or situation”).

4. Specific, Cambridge Dictionary, https://dictionary.cambridge.o
rg/us/dictionary/english/specific [https://perma.cc/EMX7-D9SU].

5.    Specific,  Merriam-Webster,        https://www.merriam-
webster.com/dictionary/specific [https://perma.cc/7K5A-LA3U]
(definition 2a).


 20200728-CA                     11               2022 UT App 84
                           State v. Alarid


¶34 In Alarid’s view, however, this was still not enough. Even
with Instruction 47, Alarid claims that two additional problems
remained.

¶35 First, Alarid asserts that Instruction 47 was insufficient
because it was a global or “catch-all” instruction. At oral
argument, he asserted that courts “can’t rely on ‘catch-all’
instructions in cases like this because the jury might not
understand how a general ‘catch-all’ should affect their
deliberations as to a specific count.” We take this to mean that, in
Alarid’s view, a jury must be given a unanimity instruction with
respect to each charge.

¶36 We disagree. It is axiomatic that “when reviewing jury
instructions, we look at the jury instructions in their entirety” and
“affirm when the instructions taken as a whole fairly instruct the
jury on the law applicable to the case.” State v. Lambdin, 2017 UT
46, ¶ 41, 424 P.3d 117 (quotation simplified). Indeed, the jury here
was instructed about this very concept. As noted, the district court
instructed jurors that they were “bound by [their] oath to follow
the instructions,” that “[a]ll the instructions are important,” and
that jurors “should consider them as a whole.” So when jurors
were then instructed in Instruction 47 that they were required to
“unanimously agree on the specific instance underlying each
allegation or count,” the jurors would have understood that this
requirement applied to each of the counts and allegations at issue.
The court was not obligated to redundantly remind jurors of this
same unanimity requirement in particularized instructions for
each count.

¶37 Second, Alarid suggests that, even with Instruction 47,
jurors might have thought that they were not required to be
unanimous as to each act based on language from Instruction 46
coupled with language from the special verdict form. Specifically,
Instruction 46 instructed jurors that if they determined “beyond a
reasonable doubt that [Alarid] committed Aggravated Sexual
Abuse of a Child,” they must “complete the Special Verdict
Form.” It further instructed jurors that they should “only check a



 20200728-CA                     12               2022 UT App 84
                            State v. Alarid


box” on “the special verdict form” if they, “as the jury,
unanimously find that the prosecution has proven that factor
beyond a reasonable doubt.” (Emphasis in original, emphasis
added.) Then, in the list of boxes on the special verdict form, the
jury checked the box that stated that “[t]he defendant touched the
breasts of [Stepdaughter].”

¶38 In Alarid’s view, jurors might have thought that because
Instruction 46 only told them they needed to be unanimous as to
a particular “factor,” and that since the special verdict form then
referred to breast-touching generally without also requiring
unanimity as to a particular instance of breast-touching, jurors
might have thought that they only needed to be unanimous as to
whether Alarid touched Stepdaughter’s breasts at some point
(without having to unanimously agree as to a particular instance).

¶39 This is a very nuanced argument, and it requires reading
Instruction 46 together with the special verdict form in a very
particular way. But “jurors do not sit in solitary isolation booths
parsing instructions for subtle shades of meaning in the same way
that lawyers might”; instead, we presume that jurors engage in a
“deliberative process” in which a “commonsense understanding
of the instructions . . . prevail[s] over technical hairsplitting.” State
v. Hutchings, 2012 UT 50, ¶ 25, 285 P.3d 1183 (quotation
simplified); accord State v. Gollaher, 2020 UT App 131, ¶ 38, 474
P.3d 1018. In light of these understandings, it’s not at all clear to
us that jurors would have thought to read Instruction 46 together
with the special verdict form in the manner now proposed by
Alarid on appeal.

¶40 And this is particularly so because of the general
presumption “that a jury will follow the instructions given it.”
State v. Nelson, 2011 UT App 107, ¶ 4, 253 P.3d 1094 (quotation
simplified). And as we have long recognized, “[i]n the absence of
the appearance of something persuasive to the contrary, we
assume that the jurors . . . followed the instructions of the court.”
State v. Burk, 839 P.2d 880, 883 (Utah Ct. App. 1992) (quotation
simplified). Again, Instruction 47 gave jurors an unequivocal



 20200728-CA                       13                2022 UT App 84
                           State v. Alarid


directive that they must “unanimously agree on the specific
instance underlying each allegation or count.” We can therefore
presume that jurors followed this particular directive.

¶41 Thus, while it may have “been better,” State v. Vigil, 2019
UT App 131, ¶ 15, 448 P.3d 738, if Instruction 46 was worded
differently with respect to the factors, and while Instruction 46 or
the special verdict form could have contained additional language
reminding jurors that they must be unanimous as to a particular
act, we don’t see any error in either respect. Instead, reviewing the
instructions “as a whole,” we believe that they “fairly instructed
the jury about the applicable law.” State v. Seach, 2021 UT App 22,
¶ 17, 483 P.3d 1265 (quotation simplified).

¶42 This is ultimately fatal to Alarid’s claim. Again, the
“constitutional requirement” is “that a jury must be unanimous
as to distinct counts or separate instances of a particular crime.”
Alires, 2019 UT App 206, ¶ 19. The jury here was directly
instructed about this exact requirement. Because we see no
instructional error, we also see no deficient performance in
Counsel’s approval of these instructions. We accordingly reject
this claim.

                   II. Prosecutorial Misconduct

¶43 Alarid next argues that he received ineffective assistance
when Counsel did not “object, respond, or otherwise move to
remedy the prosecutorial misconduct that occurred in closing”—
namely, the “improper statements” made by the prosecutor in
reference to Daughter.

¶44 As an initial matter, we agree with Alarid that the
prosecutor made improper statements. Like defense counsel,
prosecutors “have considerable latitude in their arguments to the
jury,” and “they may discuss fully their viewpoints of the
evidence and the deductions arising therefrom.” State v. Powell,
2007 UT 9, ¶ 36, 154 P.3d 788 (quotation simplified). But while
prosecutors “may strike hard blows,” they are “not at liberty to



 20200728-CA                     14               2022 UT App 84
                           State v. Alarid


strike foul ones.” State v. Todd, 2007 UT App 349, ¶ 18, 173 P.3d
170 (quotation simplified). Thus, even with the latitude given for
closing argument, there are limits. And one of these limits is that
a prosecutor may not “prompt[] the jury to consider matters
outside the evidence.” State v. King, 2010 UT App 396, ¶ 22, 248
P.3d 984. Such comments are problematic because of “the
possibility that the jury will give special weight” to a prosecutor’s
statements, “not only because of the prestige associated with the
prosecutor’s office, but also because of the fact-finding facilities
presumably available to the office.” State v. Thompson, 2014 UT
App 14, ¶ 43, 318 P.3d 1221 (quotation simplified). In other words,
when a prosecutor improperly refers to facts that were outside the
evidence, such a reference might lead jurors to improperly
surmise that the prosecutor knows things that were not presented
to jurors during the trial.

¶45 We agree with Alarid that this may well have happened
here. During closing argument, the prosecutor made the
following statement about Daughter: “We’ll just call her the co-
conspirator that has been with [Alarid] lockstep through this
whole thing, and then he’s talked to her and told her what he
wants her to say.”

¶46 This was problematic on two levels. First, as a matter of
both legal and ordinary usage, the term “co-conspirator”
commonly refers to someone who has made an agreement with
another to do a wrongful thing.6 But there was no evidence in this


6. See Coconspirator, Black’s Law Dictionary (11th ed.
2019) (defining “coconspirator” as one who “engages in a
criminal conspiracy with another”); Coconspirator, Merriam-
Webster,     https://www.merriam-webster.com/dictionary/co-
conspirator       [https://perma.cc/2GE7-D36E]     (defining
“coconspirator” as “a person who conspires with one or more
others”);     see     also     Conspire,   Merriam-Webster,
https://www.merriam-webster.com/dictionary/conspire
[https://perma.cc/YMH8-GMDX] (defining “conspire” as
                                               (continued…)


 20200728-CA                     15               2022 UT App 84
                           State v. Alarid


case that Daughter had “conspired” with Alarid to do anything,
let alone anything criminal. And this leads to the second problem,
which was the prosecutor’s follow-up assertion that Alarid had
“told her what he wants her to say.” Not only was there was no
evidence to support this assertion, but the evidence presented was
to the contrary. In her testimony, Daughter acknowledged that
she had visited Alarid while he was incarcerated and that Alarid
had asked her to testify on his behalf. She also acknowledged that
Alarid had asked her to talk about “[t]opics.” But when the
prosecutor asked her whether Alarid had “told [her] what to say,”
Daughter unequivocally responded, “No.” She never backed off
this, and the State never presented any evidence to the contrary.
Thus, when the prosecutor told jurors during closing argument
that Alarid had “told her what he wants her to say,” the
prosecutor was either misstating the evidence or suggesting to the
jury that he knew something outside the evidence. Either would
have been improper.

¶47 But even so, the claim here is that Alarid received
ineffective assistance when Counsel did not challenge the
prosecutor’s assertions. As noted, Alarid must establish both
deficient performance and prejudice, and we can affirm based on
a lack of prejudice alone. Honie, 2014 UT 19, ¶ 31. To show
prejudice, Alarid must convince us that there is “a reasonable
probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.” Eyre, 2021 UT 45,
¶ 31 (quotation simplified). And when assessing this, we
“consider the totality of the evidence before the judge or jury,”
State v. Gallegos, 2020 UT 19, ¶ 33, 463 P.3d 641 (quotation
simplified), as well as the “circumstances of the case as a whole,”
State v. Haar, 2021 UT App 109, ¶ 66, 500 P.3d 102 (quotation
simplified).

¶48 Here, even if Counsel did perform deficiently by not
challenging the prosecutor’s statements, we conclude that Alarid


“join[ing] in a secret agreement to do an unlawful or wrongful
act”).


 20200728-CA                     16               2022 UT App 84
                           State v. Alarid


was not prejudiced by that failure. This is so because the likely
impact of these statements was minimal. This is not a case where
there was any direct physical evidence to corroborate the
allegations. Because Alarid did not testify, the case therefore
largely turned on the jury’s assessment of Stepdaughter’s
credibility. On this front, the jury heard from Stepdaughter
directly, whose testimony spanned some fifty-five pages of
transcript, including a lengthy cross-examination by Counsel. In
addition to Stepdaughter’s testimony, the State presented
testimony from Mother, who testified that she had seen Alarid
grab her daughter’s breast once near their kitchen table. Like
Stepdaughter, Mother was cross-examined at length.

¶49 To cast doubt on Stepdaughter’s claims, Alarid called three
family members. Each of them testified that Alarid had spent
considerable time with their own or other family members’
children and yet they never suspected him of abuse, and each
family member also shared her opinion that Stepdaughter was
untruthful. Daughter was one of these witnesses, and her
testimony was substantially similar to the testimony of her sister
and Alarid’s sister-in-law. But critically, while the prosecutor
made the improper statements described above about Daughter’s
credibility, the prosecutor made no similar statements about the
other daughter or about Alarid’s sister-in-law.

¶50 In addition to being limited in impact to just one witness,
the comments were also a small part of a larger evidentiary
picture. The trial took two days. The overall trial transcript is over
five hundred pages, the prosecutor’s closing argument covers just
nineteen pages, and the improper statements in question take up
just three lines from those nineteen pages. After making those
statements, the prosecutor made no further reference to either his
“co-conspirator” aspersion or his assertion that Alarid had “told
[Daughter] what he wants her to say.”

¶51 Moreover, when conducting a prejudice analysis on an
ineffective assistance claim, we must consider the
“counterfactual[] scenarios”—i.e., “what would have happened



 20200728-CA                     17                2022 UT App 84
                           State v. Alarid


but for the ineffective assistance.” Ross v. State, 2019 UT 48, ¶ 76,
448 P.3d 1203. Here, if Counsel had objected to the improper
statements, the apparent remedy would have been for the court
to strike the statements and instruct the jury to disregard them.
But the jury already had a basis for doing so. Before closing
arguments, the court instructed jurors that “[w]hat the lawyers
say is not evidence.” And in his rebuttal, the prosecutor told the
jury that anything he said in closing was “not evidence.” This, too,
undermines any suggestion that Alarid was prejudiced by these
improper comments.

¶52 In short, what we have is this: the jury heard from
Stepdaughter herself about the alleged sexual abuse, so the jury
had a basis for evaluating her testimony directly; the jury heard
from two other defense witnesses whose credibility was not
impugned in a similar manner; the statements in question were
small parts of both the prosecutor’s closing and the overall case;
and the jury already had some basis for disregarding the very
statements in question. In light of all this, while we are troubled
by the prosecutor’s statements, we believe that it’s not reasonably
likely that the outcome of Alarid’s trial would have been any
different had Counsel objected to or otherwise challenged the
improper statements. This ineffective assistance claim therefore
fails.7



7. Alarid also asks us to apply the cumulative error doctrine to
conclude that the “cumulative effect of the errors” “require[s]
reversal.” “Cumulative error refers to a number of errors which
prejudice a defendant’s right to a fair trial.” State v. Martinez-
Castellanos, 2018 UT 46, ¶ 39, 428 P.3d 1038 (quotation simplified).
Under this doctrine, “we will reverse a jury verdict or sentence
only if the cumulative effect of the several errors undermines our
confidence that a fair trial was had.” Id. (quotation simplified). As
explained, however, the jury instructions properly instructed the
jury regarding unanimity. Because of this, there is nothing to
accumulate to Alarid’s claim of prejudice regarding the closing
argument. We accordingly reject this claim.


 20200728-CA                     18               2022 UT App 84
                         State v. Alarid


                        CONCLUSION

¶53 Counsel was not ineffective for stipulating to the jury
instructions because the instructions properly informed the jury
regarding unanimity. And although the prosecutor’s statements
during closing argument were improper, Alarid was not
prejudiced by Counsel’s failure to challenge them. We therefore
affirm Alarid’s conviction.




20200728-CA                    19              2022 UT App 84